Citation Nr: 0631250	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-22 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to expansion of a grant of entitlement to service 
connection for low back strain to include arthritis and 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active naval service from September 1945 to 
June 1949 and active service in the United States Marine 
Corps from January 1951 to May 1951.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 2003 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

There is an approximate balance of positive and negative 
probative evidence of record on the medical questions of 
whether the veteran's currently diagnosed arthritis and 
degenerative disc disease of the lumbar spine are a 
progression of his service-connected disability of low back 
strain or are otherwise etiologically related to his service-
connected disability of low back strain. 


CONCLUSION OF LAW

With resolution of reasonable doubt, the grant of entitlement 
to service connection for low back strain is expanded to 
include arthritis and degenerative disc disease of the lumbar 
spine.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist.  The Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Board's decision herein on the issue of 
entitlement to expansion of a grant of entitlement to service 
connection for low back strain to include arthritis and 
degenerative disc disease of the lumbar spine constitutes a 
complete grant of the benefit sought on appeal.  Therefore, 
the Board finds that no further action is required to comply 
with the VCAA and the implementing regulations with regard to 
the claim decided herein.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in line 
of duty in the active military service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2006).

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2006).  

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence 
of record.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2005).

In this case, a rating decision in July 1952 granted the 
veteran's claim of entitlement to service connection for low 
back strain, residual of a contusion.  That rating decision 
noted that, in March 1949, during his first period of active 
service, the veteran fell and bruised his back and he was 
treated for the injury for 17 days before being cleared to 
return to duty.  Many years after separation from his second 
period of active duty service, private and VA physicians 
found that the veteran had developed arthritis of the lumbar 
spine and degenerative disc disease of the lumbar spine, as 
was shown on diagnostic and imaging studies of his spine 
performed in 2003, including X-rays and a CT scan.  The 
veteran then asserted his claim on appeal of entitlement to 
service connection for arthritis and degenerative disc 
disease of the lumbar spine.

The medical questions of whether the veteran's currently 
diagnosed arthritis and degenerative disc disease of the 
lumbar spine are a progression of his service-connected 
disability of low back strain or are otherwise etiologically 
related to his service-connected disability of low back 
strain are questions on which the only probative evidence 
would be competent medical evidence.

There are two medical opinions of record addressing the 
determinative medical issues in this case, one by a VA 
physician who conducted a VA spine examination of the veteran 
in March 2003 and the other one by a VA treating physician of 
the veteran who saw him at a VA outpatient clinic in mid-May 
2003.

In March 2003, the VA spine examiner reported his opinion 
that, "Given [the appellant's] age and work history, it is 
not possible to make a liaison with the injury which he 
sustained while on active duty in the military service."  To 
the contrary, in May 2003, a VA treating physician noted, 
"[The appellant] is upset today because he got rejected for 
SC disability, which is hard to understand.  The condition of 
his lumbar spine certainly agrees with his hx [history] of 
trauma during his service yrs in my opinion."

There is no reasonable basis to prefer one of these medical 
nexus opinions to the other, and for that reason the Board 
finds that there is an approximate balance of positive and 
negative evidence on the medical questions in this case of 
whether the veteran's currently diagnosed arthritis and 
degenerative disc disease of the lumbar spine are a 
progression of his service-connected disability of low back 
strain or are otherwise etiologically related to his service-
connected disability of low back strain.  Resolving the doubt 
on that question in the claimant's favor, entitlement to 
expansion of the grant of service connection for low back 
strain to include arthritis and degenerative disc disease of 
the lumbar spine is established.  See 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).         


ORDER

Entitlement to expansion of a grant of entitlement to service 
connection for low back strain to include arthritis and 
degenerative disc disease of the lumbar spine is granted.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


